Citation Nr: 0524950	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-12 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Dannie B. Johnson


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.  He died in January 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for the cause of the veteran's death.  In October 2004, the 
Board remanded the appeal for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Initially, the Board notes that the March 1998 decision was 
not the first time that the RO has denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Specifically, the record shows that in July 1996 the claimant 
filed with the RO a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child 
(Application).  Thereafter, the record includes a January 
1997 VA Form 21-8947, Compensation and Pension Award, which 
documents the fact that a letter was dictated and sent to the 
claimant at her last address of record denying her claim as 
well as a copy of that letter.  A copy of this letter is of 
record, and it shows that the claimant was provided notice of 
her appellate rights.  The record does not show that the 
claimant thereafter filed a timely notice of disagreement 
with the January 1997 action.  See 38 C.F.R. §§ 20.200, 
20.302 (2004) (an appeal requires a notice of disagreement 
and a timely filed Substantive Appeal after issuance of a 
statement of the case).  

Therefore, the Board finds that the January 1997 letter, with 
notice of appellate rights, was a decision on the claim of 
entitlement to service connection for the cause of the 
veteran's death.  That decision became final when not timely 
appealed.  Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"[s]he is statutorily barred from appealing the RO 
decision.").  

Accordingly, regardless of any RO/AMC action, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since that final January 
1997 decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).

In this regard, this appeal was remanded in October 2004, in 
part, for the AMC to provide the claimant with notice of the 
laws and regulations governing claims to reopen.  This was 
not done.  Therefore, another remand to provide this notice 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Similarly, while the October 2004 remand directed the AMC to 
provide the claimant with a copy of the veteran's service 
medical records, this was also not done.  Therefore, a remand 
to provide her with these records is also required.  Id.

Therefore, the appeal is REMANDED for the following:

1.  The AMC must provide the appellant 
with a copy of all of the veteran's 
service medical records that are found in 
the claims file.

2.  The AMC must provide the claimant 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
and/or secure pertinent evidence.  38 
U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).

3.  Following the above development, and 
any other appropriate development, the 
AMC should adjudicate the issue whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for the 
cause of the veteran's death.  

4.  If the benefit sought on appeal 
remains denied, she and her 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations governing claims to reopen, 
and the reasons for the decision.  They 
must then be afforded an applicable time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

